 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   VIRGIL E. BROWN INSURANCE, for                     Case No.: 18CV2386-LAB(KSC)
     itself and on behalf of all others similarly
12
     situated; MODERN HEARING                           ORDER DENYING MOTION FOR
13   SOLUTIONS OF CANTON, INC., for                     FINDING OF CONTEMPT [DOC.
     itself and on behalf of all others similarly       NO. 1] & EX PARTE APPLICATION
14
     situated,                                          [DOC. NO. 10]
15                                 Plaintiffs,
16   v.
17
     PROGRESSIVE BUSINESS FUNDING,
18   INC.,
19                                 Defendant.
20
21
22         Currently pending before the Court is a Motion for Finding of Contempt and Order
23   Compelling Enforcement of Subpoena Duces Tecum (“Motion for Finding of Contempt”)
24   filed by plaintiffs Virgil E. Brown Insurance and Modern Hearing Solutions of Canton,
25   Inc. (jointly referred to hereafter as “plaintiffs”). Doc. No. 1. Plaintiffs’ Motion for Finding
26   of Contempt relates to a subpoena issued in an underlying action, also called Virgil E.
27   Brown Insurance, et al. v. Progressive Business Funding, Inc., Case No. 18CV0458-DAP,
28   (the “Underlying Action”) which was filed in the U.S. District Court for the Northern
                                                    1
                                                                                   18CV2386-LAB(KSC)
 1   District of Ohio. Id., Ex. A. Plaintiffs request the Court find defendant Progressive
 2   Business Funding, Inc., against whom default judgment has been entered in the Underlying
 3   Action, be found in contempt for its failure to respond or otherwise timely comply with
 4   plaintiffs’ subpoena. Id., p. 3. Apparently dissatisfied with the pace of the Court’s
 5   management of its very busy docket, plaintiffs then filed a second motion, captioned Ex
 6   Parte Application for Order to Show Cause re: Pending Motion to Compel Due to
 7   Defendant’s Default; or Alternatively, to Set Hearing Date and/or Further Scheduling
 8   Order (“Ex Parte Application”), pursuant to which plaintiffs request the Court set a hearing
 9   date on their Motion for Finding of Contempt. Doc. No. 10. As explained below, plaintiffs’
10   Motion for Finding of Contempt and Ex Parte Application are DENIED.
11                                              DISCUSSION
12           Fed. R. Civ. P. 45 allows for the subpoena of documents from a non-party to a civil
13   suit.1 A subpoena served pursuant to Rule 45 must the state the court from which it issued,
14   the title of the action and its civil number, and set out the text of Rule 45(d) and (e). Fed.
15   R. Civ. P. 45(a)(1)(A)(i), (ii), and (iv). Serving a subpoena requires “delivering a copy to
16   the named person,” which is often interpreted to mean personal service. Fed. R. Civ. P.
17   45(b)(1); see Prescott v. Cnty. of Stanislaus, No. 10–cv–00592 JLT, 2012 WL 10617, at
18   *3 (E.D. Cal. Jan. 3, 2012) (a majority of courts interpreting “delivering” to require
19   personal service). A subpoena commanding the production of documents, electronically
20   stored information or tangible things requires the responding party to permit inspection,
21   copying, testing or sampling of the materials at a location “within 100 miles of where the
22
23
24
25   1
        The Federal Rules of Civil Procedure distinguish between parties and non-parties in establishing
26   available discovery devices, but do not indicate into which category a defaulted defendant falls. In the
     Ninth Circuit, however, a defaulted defendant is treated as a non-party for purposes of discovery. Jules
27   Jordan Video, Inc. v. 144942 Canada Inc., 617 F.3d 1146, 1158 (9th Cir. 2010) (adopting the reasoning
     of Blazek v. Capital Recovery Assocs., Inc., 222 F.R.D. 360, 361 (W.D.Wis. 2004).
28
                                                        2
                                                                                         18CV2386-LAB(KSC)
 1   person resides, is employed, or regularly transacts business in person.” Fed. R. Civ. P.
 2   45(a)(1)(D) & (b)(2)(A).
 3         Here, the subpoena plaintiffs seek to enforce is procedurally defective for several
 4   reasons. Plaintiffs’ subpoena does not include the text of Rule 45(d) and (e), as required,
 5   but rather includes the outdated requirements of Rule 45 (c), (d) and (e), which were
 6   amended and renumbered in 2013, as well as California Judicial Council form SUBP-025,
 7   which explains a responding party’s obligations under state law and incorrectly identifies
 8   the Superior Court for the County of San Diego as the issuing court. Doc. No. 1, Ex. A, pp.
 9   3 & 7. Additionally, although the service address for the subpoena is a location in San
10   Diego, plaintiffs command production be made to a law firm in Chicago, Illinois, well
11   outside the 100 mile limit imposed by Rule 45(b)(2)(A).
12         Even if plaintiffs’ subpoena was not defective on its face, plaintiffs’ Motion for
13   Finding of Contempt does not set forth a basis for the Court to grant the requested relief.
14   Plaintiffs’ Motion for Finding of Contempt offers no evidence to establish the individual
15   served with the subpoena, Cozette Mann, of Tailored Legal, PC, located at 355 4th Avenue,
16   San Diego, CA 92103, is an agent authorized to receive service of process on behalf of
17   defendant, or that the requirements of Fed. R. Civ. P. 4(h) and the personal service
18   requirements of Rule 45(b)(1) have otherwise been met.
19         Furthermore, plaintiffs do not even attempt to show the documents they seek are
20   relevant to their claims and also proportional to the needs of the Underlying Action,
21   considering the importance of the issues at stake in the action, the amount in controversy,
22   the parties’ relative access to relevant information, the parties’ resources, the importance
23   of the discovery in resolving the issues, and whether the burden or expense of the proposed
24   discovery outweighs its likely benefit. See Fed. R. Civ. P. 26(b)(1).
25   //
26   //
27   //
28   //
                                                  3
                                                                               18CV2386-LAB(KSC)
 1        Based on the foregoing, plaintiffs’ Motion for Finding of Contempt and Ex Parte
 2   Application are DENIED.
 3   Dated: March 26, 2019
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              4
                                                                         18CV2386-LAB(KSC)
